       Case 3:21-cv-00589-MMH-PDB Document 1-4 Filed 06/09/21 Page 1 of 5 PageID 58
Filing # 124089756 E-Filed 03/31/2021 12:12:21 PM


                                                               IN THE CIRCUIT COURT, FOURTH
                                                               JUDICIAL CIRCUIT, IN AND FOR
                                                               DUVAL COUNTY, FLORIDA

                                                                CASE NO.:
        DEBRA WEST,

               Plaintiff,
        V.

        TARGET CORPORATION,

               Defendant.

                                                   COMPLAINT

               Plaintiff, DEBRA WEST, by and through her undersigned attorney, hereby sues Defendant

        TARGET CORPORATION and alleges:

               1.      This is an action for damages that exceeds the sum of ONE HUNDRED

        THOUSAND DOLLARS ($100,000.00), exclusive of costs, interest and attorneys' fees (The

        estimated value of Plaintiff's claim is in excess of the minimum jurisdictional threshold required by

        this Court). Accordingly, Plaintiff has entered "$100,000" in the civil cover sheet for the "estimated

        amount of the claim" as required in the preamble to the civil cover sheet for jurisdictional purposes

        only (the Florida Supreme Court has ordered that the estimated "amount of claim" be set forth in the

        civil cover sheet for data collection and clerical purposes only). The actual value of Plaintiff's claim

        will be determined by a fair and just jury in accordance with Article 1, Section 21, Fla. Const.

               2.      At all times material to this action, Plaintiff, DEBRA WEST, was a natural

        person who resides in Jacksonville, Duval County, Florida.

               3.      At all times material to this action, Defendant, TARGET CORPORATION was a

        Foreign Profit Corporation licensed to do business and doing business in the State of Florida.
Case 3:21-cv-00589-MMH-PDB Document 1-4 Filed 06/09/21 Page 2 of 5 PageID 59




        4.      At all times hereto, Defendant, TARGET CORPORATION, was the owner and

was in possession of the premises known as Target located at 10490 San Jose Blvd.,

Jacksonville, Florida, Duval County, Florida.

        5.      On or about June 19, 2019, Plaintiff, DEBRA WEST, was visiting the

aforementioned premises located at the above address to shop.

        6.      At said time and place, Plaintiff was a customer and business invitee at Defendants'

store, lawfully upon the premises of the Defendants, who therefore owed Plaintiff a duty to exercise

reasonable care for her safety.

        7.     On or about June 19, 2019, Plaintiff, DEBRA WEST, was walking in the store

owned by Defendant, TARGET CORPORATION, located at 10490 San Jose Blvd.,

Jacksonville, Florida, Duval County, Florida when she encountered liquid on the floor coming

from a leak in the ceiling.

        8.      At same time and place, Defendant breached its duty owed to Plaintiff by

committing one or more of the following omissions or commissions:

               a)      Negligently failing to maintain or adequately maintain the interior
                       flooring, thus creating a slipping hazard to members of the public utilizing
                       said premises, including the Plaintiff herein, thus creating an unreasonably
                       dangerous condition for Plaintiff

               a)      Negligently creating a slipping hazard to members of the public utilizing
                       said premises, including the Plaintiff herein, thus creating an unreasonably
                       dangerous condition for Plaintiff;

               b       Negligently failing to inspect or adequately inspect the interior flooring, as
                       specified above, to ascertain whether the interior floor, which was poorly
                       maintained, constituted a hazard to patrons utilizing said interior area,
                       including the Plaintiff herein, thus creating an unreasonably dangerous
                       condition to the Plaintiff;

               c\      Negligently failing to inspect or adequately warn the Plaintiff of the
                       danger of the interior flooring, when Defendant knew or through the
                       exercise of reasonable care should have known that said premises' interior




                                                 2
Case 3:21-cv-00589-MMH-PDB Document 1-4 Filed 06/09/21 Page 3 of 5 PageID 60




                 flooring was unreasonably dangerous and that Plaintiff was unaware of
                 same;

           d)    Negligently failing to correct and/or inspect and/or maintain and/ repair
                 and/or adequately correct and/or replace the unreasonably dangerous
                 condition of the interior flooring, when said condition was either known to
                 Defendant or had existed for a sufficient length of time such that
                 Defendant should have known of same had Defendant exercised
                 reasonable care;

           e     Negligently failing to have adequate staff on duty and/or assigned to the task
                 of inspecting and/or maintaining the interior flooring for dangerous
                 conditions;

           f)    Negligently failing to train and/or inadequately training its employees to
                 inspect, maintain, and/or repair the interior flooring for dangerous
                 conditions;

           g)    Negligently failing to follow its own corporate policy(ies) regarding the
                 dangerous condition;

           h)    Negligently failing to have adequate policies in place to identify dangerous
                 conditions that may have accumulated on the interior flooring despite
                 knowledge of prior slip and falls at the subject location caused by transitory
                 foreign substances or other dangerous conditions that were not timely
                 identified by Defendant's employees and corrected/remedied or for which
                 notice was given to guests at the premises;

                 Negligently failing to enforce its policy that all associates are responsible for
                 inspecting floor surfaces for dangerous conditions and correcting/remedying
                 said conditions and/or warning guests of said conditions;

           j)    Negligently failing to assign specific associates/employees to the task of
                 monitoring the floor in the subject premises for dangerous conditions and
                 correcting/remedying said conditions and/or warning guests of said
                 conditions;

           k)    Negligently failing to act reasonably under the circumstances;

           I)    Negligently engaging in a mode of operations when Defendant knew, or
                 should have known, that said mode of operations would result in dangerous
                 conditions to the general public, including the Plaintiff herein;

           m)    Negligently engaging in routine or regular practice of business that was not
                 the reasonable custom of the community; and
Case 3:21-cv-00589-MMH-PDB Document 1-4 Filed 06/09/21 Page 4 of 5 PageID 61




                n)      Negligently failing to install, maintain and provide a safe flooring surface
                        within the subject premises.

       9.        As a result, while Plaintiff was visiting Defendant's premises, she slipped and fell on

an unmarked liquid substance sustaining injuries.

       10.       As a direct and proximate result of the negligence of Defendant, TARGET

CORPORATION, Plaintiff suffered and incurred:

                 A. Significant and permanent loss of an important bodily function and/or
                    permanent and significant scarring;

                B. Permanent injury within a reasonable degree of medical probability other
                   than scarring or disfigurement;

                 C. Aggravation or activation of an existing disease or physical defect;

                D. Pain,       suffering,     disability,   physical        impairment,
                        mental anguish, inconvenience, and a loss of capacity for the enjoyment
                   of life;

                E. Expenses of medical care and treatment in the past and in the future; and or
                   wage loss

                F. An aggravation of a previous medical condition.

            All losses are continuing and/or permanent

       WHEREFORE, the Plaintiff, DEBRA WEST, demands judgement for judgement

against Defendant, TARGET CORPORATION, and other such relief deemed proper by the

Court. Plaintiff also demands a jury trial on all issues so triable.

RESPECTFULLY submitted this 31st day of March, 2021.

                                                MORGAN & MORGAN

                                                /s/ Albert H. Lechner, Esq.
                                                Albert H. Lechner, Esquire
                                                Florida Bar No.: 0022717
                                                2601 N. Ponce De Leon Blvd
                                                St. Augustine, Florida 32084
                                                Phone: (904) 417-4170




                                                    4
Case 3:21-cv-00589-MMH-PDB Document 1-4 Filed 06/09/21 Page 5 of 5 PageID 62




                                   E-Mail: alechner@forthepeople.com
                                   E-Mail: skhan@forthepeople.com
                                   E-Mail: aandrade@forthepeople.com
                                   Attorney for Plaintiff




                                     5
